                Case 1:15-cv-10599-PBS Document 509 Filed 01/18/19 Page 1 of 1
                                    UNITED STATES DISTRICT COURT

ASHBY HENDERSON, et al
Plaintiff,
        V.                                               CIVIL ACTION NO.: 15cv10599-PBS
BNY MELLON, NATIONAL ASSOCIATION, ET AL
Defendant


                                 ORDER REGULATING - BENCH TRIAL
SARIS, USDJ - CHIEF
     THE ABOVE-CAPTIONED ACTION IS SCHEDULED FOR A BENCH TRIAL COMMENCING
ON March 11, 2019 at 9:00 and Pretrial Conference on February 26, 2019 at 2:30

in Courtroom #19, 7th Floor, JOHN JOSEPH MOAKLEY UNITED STATES COURTHOUSE, BOSTON,
MA.

             ON OR BEFORE    2/19/2019    COUNSEL SHALL FILE THE FOLLOWING DOCUMENTS WITH THE
CLERK:

             TO BE JOINTLY FILED BY COUNSEL:
                    1. STATEMENT OF PROPOSED FINDINGS OF FACT/ CONCLUSIONS OF LAW. AND
                       A PRETRIAL MEMORANDUM.

                    2. A STIPULATION OF FACTS AGREED TO BY THE PARTIES;

                    3. A LIST OF EXHIBITS TO BE INTRODUCED WITHOUT OBJECTION,
                    IDENTIFIED BY A SINGLE SEQUENCE OF NUMBERS, REGARDLESS
                    OF WHICH PARTY IS THE PROPONENT OF AN EXHIBIT;

                    4. A LIST OF MARKED ITEMS TO BE OFFERED AT TRIAL AS TO WHICH
                    AN OPPOSING PARTY HAS RESERVED THE RIGHT TO OBJECT,
                    IDENTIFIED BY A SINGLE SEQUENCE OF CAPITAL LETTERS,
                    REGARDLESS OF WHICH PARTY IS THE PROPONENT OF AN
                    EXHIBIT;

                    5. A LIST OF PROSPECTIVE WITNESSES WITH AN ESTIMATE OF THE AMOUNT OF
                       TIME NEEDED FOR THE COURT EXAMINATION.

                    6. A LIST OF DEPOSITIONS TO BE USED AT TRIAL BY EACH PARTY
                    IDENTIFYING THE PORTIONS TO BE USED BY PAGE AND LINE NUMBERS,
                    AND ANY OBJECTIONS. IF OBJECTIONS ARE TO BE PRESERVED, RULINGS
                    MUST BE SOUGHT PRIOR TO TRIAL;

                    7. MOTIONS IN LIMINE OR OTHER REQUESTS REGARDING FORESEEABLE
                    DISPUTES CONCERNING EVIDENTIARY ISSUES, INCLUDING AUTHORITY FOR
                    THE RULING REQUESTED;
               8. AN INFORMED ESTIMATE OF THE PROBABLE LENGTH OF THE TRIAL, BASED
               ON A TRIAL SCHEDULE OF 9:00 AM TO 1:00 PM DAILY. TIME LIMITS MAY BE
               IMPOSED.
____________________________________________________________________________________________
DATED: 1/18/2019
                                                 PATTI B. SARIS - CHIEF
                                                 UNITED STATES DISTRICT JUDGE

                                         BY:     /s/`tÜçxÄÄxÇ `ÉÄÄÉç
                                                  Deputy Clerk
Revised FEB. 2014
